—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Harkavy, J.), entered April 12, 2002, which, upon a jury verdict, is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contentions, they were not prejudiced by the Supreme Court’s decision to allow them to proceed pro se. “A litigant appearing pro se acquires no greater right than any other litigant and such appearance may not be used to deprive defendants of the same rights enjoyed by other defendants” (Roundtree v Singh, 143 AD2d 995, 996 [1988] [internal quotation marks omitted]). The plaintiffs appeared pro se at the trial at their own peril.
The plaintiffs’ remaining contentions are unpreserved for appellate review and, in any event, are without merit. Altman, J.P., Cozier, Mastro and Rivera, JJ., concur.